A rehearing was granted in this case only on the question as to whether defendant is liable for rent of the drilling rig before judicial demand.
Plaintiff admits in his brief on rehearing that defendant was a possessor in good faith of the drilling rig in question.
It is expressly provided in article 3453 of the Civil Code that a possessor in good faith owes rents and revenues only from judicial demand. See, also, Blair v. Dwyer, 110 La. 333, 34 So. 464. *Page 771 
The question for decision then is, Has plaintiff alleged a demand for rents after judicial demand? If not, have the pleadings been enlarged by the evidence so as to include such a demand?
It is alleged, in article 3 of the petition filed in this case:
  "Petitioner further shows that the said Simmons Drilling Company, Inc., has been in the illegal possession of your petitioner's interest in said hereinabove described property since the 4th day ofAugust, 1921, and that petitioner's interest in said property is well worth the sum of five hundred ($500.00) dollars per month, and that petitioner is entitled to recover the said five hundred ($500.00) dollars per month from the said Simmons Drilling Company, Inc., as rent and damages for the illegal detention of your petitioner's interest in said property, and that the said Sid Simmons Drilling Company, Inc., has been constantly using said property since its illegal possession of the same in their drilling operations." (Italics ours.)
The pertinent part of the prayer of the petition is as follows:
  "Petitioner further prays that upon trial hereof he be recognized as the true, legal and bona fide owner of the undivided one-half (1/2) interest in and to the above-described property and entitled to be placed in possession thereof, and that he have full judgment against said Sid Simmons Drilling Company, Inc., for the full sum of seven thousand five hundred dollars, as rent for the use of said petitioner's interest in said property." (Italics ours.)
It is to be observed that petitioner does not sue for $7,500 in globo as the amount of rent accruing after judicial demand, but his demand is for the specific sum of $500 per month from a specified date, August 4, 1921. As petitioner prays for the sum of $7,500, his demand is necessarily for rent for 15 consecutive months from August 4, 1921, at the rate of $500 per month.
None of the witnesses fix the exact date of sale of the rig by the Citizens' Bank of Haynesville to the defendant, the Sid Simmons Drilling Company. The vice president of the Citizens' Bank testified that the bank acquired the rig from the Trinity Drilling *Page 772 
Company about August 1, 1921, and made the sale to defendant company about the last of August, 1921.
It appears also from the testimony in the record that the rig was located on a vacant lot in Haynesville at the time of the sale and could not be put into immediate operation. Additional equipment amounting to $3,500 had to be purchased. This, of course, necessitated delay. For these reasons plaintiff has claimed rental for 15 consecutive months only, instead of 16 months and 23 days, which would have elapsed from August 4, 1921, the beginning of the period of defendant's alleged illegal possession of the rig to the date of judicial demand, December 27, 1922.
The judgment in the case was rendered October 27, 1923, or ten
months after judicial demand. It was adjudged and decreed:
  "That plaintiff do have and recover judgment against said defendant in the sum of three thousand and five hundred ($3,500) dollars for rent on said property described in said petition for a period of sevenmonths."
As plaintiff claimed a half interest in the drilling rig in question and in its monthly rental, it is clear, from the following testimony, that the trial judge allowed $1,000 per month for 7 months as the basis of the judgment rendered in the case:
  "By the Court. Q. You know this Sid Simmons drilling rig about which this controversy is taking place?
  "A. Yes, sir.
  "Q. What do you think it is worth per month?
"A. Judge, that depends on how bad a fellow needs a rig. I would not want to rent one of mine for less than a thousand or fifteen hundred dollars a month.
"Q. As a commercial proposition, how much is a drilling rig like that worth?
  "A. I think about a thousand dollars a month.
  "By the Court: All right."
The only definite testimony in the record as to the number of months the rig was used by defendant company is that given by E.N. Florsheim, secretary treasurer and manager *Page 773 
of defendant company, who testified as follows:
  "Q. What date did the Sid Simmons Drilling Company acquire the rig described in plaintiff's petition from the Citizens' Bank of Haynesville?
  "A. Some time in August, 1921.
"Q. State whether or not the Sid Simmons Drilling Company has been constantly using this property since it acquired it?
"A. Used it at Haynesville about 6 months, at Arcadia, and moved it here.
"Q. Your company engaged in drilling wells in this parish?
  "A. Yes, sir." (Italics ours.)
There is no testimony in the record to show that this particular rig was operated any specified number of months beyond 6 months. The operation during the first 6 months was confined to the Haynesville oil district, and was conducted shortly after the purchase of the rig by defendant, and before judicial demand. There is no testimony before us to establish definitely the date when the rig was moved to Arcadia in Bienville parish or to the parish of Ouachita. Nor do we find any testimony as to any specified number of months the rig was operated in either territory. The evidence shows that rigs cannot be operated continuously, but are subject to delays in operation for repairs and for the addition of new parts. This evidence is too vague and indefinite to have had the effect of enlarging the pleadings.
It is clear, therefore, that the judgment in the case was not based upon any rental proven to have been due after judicial demand. Had the judgment been given for rent at $1,000 per month during the 10 months immediately following judicial demand, it would have been for $5,000, instead of $3,500, *Page 774 
as far as plaintiff's half interest in the rental is concerned.
We are satisfied, from the case as a whole, that neither the pleadings nor the evidence justify or support a demand for rent of the rig after judicial demand.
This issue, it is true, was not raised on the original hearing of the case, but has been urged for the first time on rehearing. However belated it may be, the contention that plaintiff cannot recover for rental of the rig accruing before judicial demand is well taken and must be maintained.
This, however, is not a case in which plaintiff has demanded less than the amount legally due him. Therefore he has remitted no part of his claim. C.P. art. 156.
On the contrary, it is a case in which plaintiff has demanded something that is not due him at all under the law. We see no good reason, therefore, why the right of plaintiff to recover in an appropriate action should not be reserved.
It is ordered, therefore, that our original decree be so amended as to reject plaintiff's demand for the rentals claimed herein and accruing before the date of judicial demand, to wit, December 27, 1922, and that plaintiff's right to recover hereafter all rentals for rig, which may have accrued after judicial demand, be expressly reserved.
It is further ordered that our original decree be further amended by condemning plaintiff, appellee, to pay all costs of appeal and of the lower court.
It is now ordered that our original decree, as amended, be reinstated and made the final judgment of this court.
THOMPSON, J., recused. *Page 775